Holden, J.,
dissenting. 1. Where one loans to a county money which is used by it in the discharge of its legally incurred liabilities for current expenses, while no action can be maintained against the county by the lender on the loan contract, the lender has a right of action against the county to recover the money thus used by it, in tlie form of an action for money had and received. Butts County v. Jackson Banking Company, 129 Ga. 801 (60 S. E. 149, 15 L. R. A. (N. S.) 567, 60 Am. St. R. 149); Peed v. McCrary, 94 Ga. 487 (21 S. E. 232). See, also, National Bank v. Appleton, 216 U. S. 196 (30 Sup. Ct. 364, 54 L. ed. 443) ; 2 Pom. Bq. Jur. 1720, 1721, and cit.
2. “The action for money had and received is an equitable action and extensively remedial. It lies, in all cases, where money is in the hands of one, which in equity and good conscience should be paid to another.” ' McCay v. Barber, 37 Ga. 424; Whitehead v. Peck, 1 Ga. 140.
3. Where one loans to a county mon.ey which is used by it in the discharge of its legally incurred liabilities for current expenses, which have been properly audited and approved, and to recover the money thus used the lender brings an action against the county for money had and received, the suit does not involve a claim within the meaning of the Civil Code (1910), § 411, declaring that “All claims against counties must be presented within twelve months after they accrue or become payable, or the same are barred, unless held by minors or other persons laboring under disabilities, who are allowed twelve months after the removal of such disability.”